Citation Nr: 1132064	
Decision Date: 08/31/11    Archive Date: 09/07/11

DOCKET NO.  10-29 069	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder.

2.  Entitlement to service connection for a jaw disorder.

3.  Entitlement to service connection for bilateral hearing loss.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for ear pain and aches.

6.  Entitlement to service connection for a skin disorder.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for an eye injury.

9.  Entitlement to service connection for joint pain.


REPRESENTATION

Appellant represented by:	Roger Hale, Attorney at Law


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty for training from October 1976 to April 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The appeal is REMANDED to the RO.  VA will notify the appellant if further action is required.


REMAND

In July 2010, the Veteran filed his substantive appeal, VA Form 9, requesting a video conference hearing before the Board.  In a July 2011 statement, the Veteran declined to waive his rights for an "in person" hearing and requested that a Travel Board hearing be scheduled instead.  38 C.F.R. §§ 20.700, 20.704 (2010).


Accordingly, the case is remanded for the following action:  

The RO must place the Veteran's name on the docket for a hearing at the RO before the Board, according to the date of his request for such a hearing. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



